Exhibit 10.8 EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement ("Agreement") is made this 29 day of June, 2006 by and between Sun Energy Solar, Inc., a Delaware corporation with offices located at 1358 Fruitville Rd., Suite 209, Sarasota, Florida, 34236 (the "Company") and Carl L-Smith, residing at 847 MacEwen Drive, Osprey, Florida 34229 (“Executive). WHEREAS, the Company has created certain intellectual property ('"Intellectual Property"), is pursuing patents for some of such Intellectual Property and is developing products ("Products") based on the Intellectual Property (the "Business Venture"); WHEREAS, the Company desires to engage Executive as its Chief Executive Officer; NOW THEREFORE, in consideration of the mutual covenants hereinafter contained, the parties hereto agree as follows: AGREEMENT: 1.
